Case 2:19-cr-00001-JRG-RSP Document 34 Filed 08/02/19 Page 1 of 2 PageID #: 167



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §           NO. 2:19-CR-01
 v.                                                 §           Judges JRG/RSP
                                                    §
 MARK MCLEAN FARMER                                 §

                                ELEMENTS OF THE OFFENSES

          You are charged in Count 1 of the information with a violation of 21 U.S.C. § 846

 (conspiracy to possess and possession with intent to distribute anabolic steroids), and in Count 2

 of the indictment with violation of 18 U.S.C. § 924(c) (use, carrying, and possession of a firearm

 during and in furtherance of a drug trafficking crime). The essential elements which must be

 proven to establish violations of these offenses are as follows:

                                               Count 1

                                           21 U.S.C. § 846

 First:          That within the time frame alleged in the indictment, you and other persons,
                 directly or indirectly, reached an agreement to distribute anabolic steroids, a
                 Schedule III controlled substance;

 Second:         That you knew of the unlawful purpose of the agreement;

 Third:          That you joined in the agreement willfully, that is, with the intent to
                 further its unlawful purpose;

 Fourth:         That you knew or reasonably should have known that the scope of the
                 conspiracy involved 50 grams or more of actual methamphetamine.


                                               Count 2

                                          18 U.S.C. § 924(c)

 First:          That you committed the elements of a drug trafficking crime prosecutable in
                 federal court, specifically the elements of Count 1 above;

 Elements of the Offense
 Page 1 of 2
Case 2:19-cr-00001-JRG-RSP Document 34 Filed 08/02/19 Page 2 of 2 PageID #: 168



 Second:         That you knowingly used, carried, or possessed a firearm; and

 Third:          That your use or carrying of the firearm was during and in relation to, or
                 the possession of the firearm was in furtherance of, your drug trafficking
                 crime.


                                                       Respectfully submitted,

                                                       JOSEPH D. BROWN
                                                       UNITED STATES ATTORNEY

                                                       /s/ Colleen Bloss
                                                       COLLEEN BLOSS
                                                       Assistant United States Attorney
                                                       Texas Bar No. 24082160
                                                       110 N. College Ave., Ste. 700
                                                       Tyler, TX 75702
                                                       (903) 590-1400
                                                       (903) 590-1439 (fax)
                                                       Colleen.Bloss@usdoj.gov



                                 CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing Elements of the Offense has been

 served on counsel of record for the defendant via ECF on this, the 2nd day of August

 2019.

                                                       /s/ Colleen Bloss
                                                       COLLEEN BLOSS




 Elements of the Offense
 Page 2 of 2
